Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art discloses combination structures an opening and closing body drive device including 
the control section includes a middle reference count value being a previously set count value when the latch mechanism is set in a predetermined state, and a pushing count value causing the opening and closing body to be set in a fully-closed state by adding the pushing count value to the middle reference count value or by subtracting the pushing count value from the middle reference count value, the control section compares the current count value acquired by the movement sensor at a time that the latch mechanism is set in the predetermined state, with the middle reference count value, and corrects the current count value, and the control section determines that the opening and closing body has arrived at the fully-closed position when the opening and closing body has moved by an amount corresponding to the pushing count value from a count value corresponding to the middle reference count value, and stops driving of the opening and closing body drive section as currently amended and set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale